Title: To James Madison from John Stone, ca. 1 December 1801 (Abstract)
From: Stone, John
To: Madison, James


Ca. 1 December 1801, Norfolk. Rescued thirteen distressed Portuguese seamen off the Azores in March 1800 and provided them with food and clothing until they landed at Norfolk. The state of Virginia has paid for their support since their arrival, but, as explained in Governor Monroe’s letter, it has declined to reimburse him. Wishes to know what steps to take in order to be reimbursed for expenses by either the U.S. or the Portuguese government. Asks that a letter be sent to his agent, Samuel Marsh.
 

   RC (DNA: RG 59, CD, Lisbon, vol. 1). 2 pp. Undated. Enclosed in Monroe to JM, 15 Dec. 1801.


   A full transcription of this document has been added to the digital edition.
